DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 08/05/2021.
Claim(s) 1-30 is/are currently presenting for examination.
Claim(s) 1, 12, 29, and 30 is/are independent claim(s).
Claim(s) 1-3, 10-15, 18, and 28-30 is/are rejected.
Claim(s) 4-9, 16-17, 19-27 is/are objected to. 
This action has been made NON-FINAL.

Claim Objections
Claim 18 is objected to because of the following informalities: the phrase “to the central unit” should be changed to “to a central unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 11-15, 18, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20130326551_A1_Chatterjee in view of non-patent literature (R3-205360, CATT, “Discussion on NR QoE solution architecture and interface impact”), (hereinafter, called " R3-205360").
NOTE: R3-205360 is published on August 7, 2020. (Please see the attached screenshot to the R3-205360).
Regarding claim 1, Chatterjee discloses a method for wireless communications at a user equipment (UE) (Chatterjee figure 1, and paragraphs 20-25), comprising: receiving configuration message(s) for reporting quality of experience measurements to a base station, and/or for reporting quality of experience measurements to a quality of experience server (Chatterjee figure 1, and paragraphs 21, …”As part of or separate from a trigger signal, the triggering system (e.g., QoE reporting server 110 and/or base station 118) may specify one or more QoE metrics to be reported. As part of or separate from a trigger signal, the triggering system may specify the reporting framework to be used by wireless device 132 when reporting QoE information…”. Therefore, the QoE reporting server 110 and base station 118 can separately configure the wireless device 132 for QoE reporting by transmitting a signal separated from the trigger signal); measuring one or more quality of experience metrics in accordance with the configuration message (Chatterjee paragraphs 22, “Wireless device 132 may monitor or measure one or more QoE metrics to be reported and may transmit a report that includes data representative of the values of the one or more QoE metrics. In some embodiments, wireless device 132 may transmit the report via signal 146 to QoE reporting server 110. In some embodiments, wireless device 132 may transmit the report via signal 150 to base station 118. In some embodiments, wireless device 132 may transmit reports with the same or different data to both QoE reporting server 110 and base station 118…”); generating a first report for the base station based at least in part on the quality of experience measurements and the first configuration (Chatterjee paragraphs 22, “Wireless device 132 may monitor or measure one or more QoE metrics to be reported and may transmit a report that includes data representative of the values of the one or more QoE metrics…”); and transmitting the first report to the base station in accordance with the first configuration (Chatterjee paragraphs 22, “Wireless device 132 may monitor or measure one or more QoE metrics to be reported and may transmit a report that includes data representative of the values of the one or more QoE metrics…wireless device 132 may transmit the report via signal 150 to base station 118. In some embodiments, wireless device 132 may transmit reports with the same or different data to both QoE reporting server 110 and base station 118…”), the first report comprising a set of quality of experience metrics that are formatted to be readable by the base station (Chatterjee paragraphs 22, “…The QoE metric values included in the report and the formatting of the report may be specified by the triggering systems, as discussed above…”. Therefore, one of ordinary skill in the art would realize that when the formatting of the report may be specified by the base station 118, the report will be readable by the base station 118), 
but does not discloses the configuration message that includes a first configuration for reporting quality of experience measurements to a base station and a second configuration for reporting quality of experience measurements to a quality of experience server.
R3-205360 discloses the configuration message that includes a first configuration for reporting quality of experience measurements to a base station and a second configuration for reporting quality of experience measurements to a quality of experience server (R3-205360 page 2 figure, step 4, RRC message (include config from OAM/CN and/or RAN added for local), and step 5, RRC message (include XML report and/or RAN readable report), and page 2, Section - 2. Reporting-, “UE provide the report data as two parts, one for RAN with RAN designed format, and one for TCE server”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of R3-205360’s the RRC message including configuration from OAM/CN and/or RAN, and UE provide the report data as two parts, one for RAN with RAN designed format, and one for TCE server in Chatterjee’s system to let RAN to support the understanding and utilization of QoE report (R3-205360 page 3, “Proposal 2: RAN should support the understanding and utilization of QoE report”). This method for improving the system of Chatterjee was within the ordinary ability of one of ordinary skill in the art based on the teachings of R3-205360. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chatterjee and R3-205360 to obtain the invention as specified in claim 1.

Regarding claim 2, Chatterjee and R3-205360 disclose the method of claim 1, and R3-205360 further discloses wherein transmitting the first report to the base station further comprises: transmitting the first report to a central unit of the base station, the base station comprising the central unit and one or more distributed units (R3-205360 page 2 figure, steps 5-6a, a RAN inherently includes a CU and DU for data processing and communicating).

Regarding claim 3, Chatterjee and R3-205360 disclose the method of claim 2, and Chatterjee further discloses wherein transmitting the first report to the central unit of the base station comprises: transmitting the first report via an applications layer report in accordance with the first configuration (Chatterjee figure 7 step 708, “Receive a first layer report including data representative of values of OoE metrics logged at application layer”).

Regarding claim 11, Chatterjee and R3-205360 disclose the method of claim 1, and R3-205360 further discloses further comprising: generating a second report for the quality of experience server based at least in part on the quality of experience measurements and the second configuration (R3-205360 page 2 figure, steps 5-6a, page 2, Section - 2. Reporting-, “UE provide the report data as two parts, one for RAN with RAN designed format, and one for TCE server”); and transmitting the second report to the quality of experience server via the base station (R3-205360 page 2 figure, steps 5 and 6a, QoE Report to TCE server).

Regarding claim 12, Chatterjee and R3-205360 disclose the limitations as set forth in claim 1, and determining, based at least in part on the set of quality of experience measurements included in the first report, whether to adjust one or more parameters for communicating with the UE in association with a service provided to the UE, wherein the set of quality of experience measurements relate to the service (Chatterjee figure 7, and paragraph 39, “Base station 300 may include schedule adjustment module 310. Schedule adjustment module 310 may be coupled to report processing module 306 and multimedia asset data module 308. In some embodiments, schedule adjustment module 310 may adjust a schedule for the delivery of data representative of a multimedia asset based on a first layer report from a wireless device and processed by report processing module 306...”) (Please also see R3-205360 page 3, “For the report, as we discussed above, the RAN may use some data from QoE report for the optimization. The RAN readable report should be supported. The report may be one complete report which follows the LTE XML format. Or two separated report is carried, one is legacy LTE XML format, one is RAN readable format”).

Regarding claim 13, Chatterjee and R3-205360 disclose the limitations as set forth in claim 2.
Regarding claim 14, Chatterjee and R3-205360 disclose the limitations as set forth in claim 2.

Regarding claim 15, Chatterjee and R3-205360 disclose the method of claim 13, and R3-205360 further discloses further comprising: transmitting, to a distributed unit of the base station, a third report comprising at least a portion of the quality of experience measurements included in the first report (R3-205360 page 2 figure, steps 5-6a, the RRC message from the UE may include QoE reports for the RAN, the TCE server, and the OAM (third report)).

Regarding claim 18, Chatterjee and R3-205360 disclose the method of claim 12, and R3-205360 further discloses further comprising: transmitting, to the central unit of the base station, a third report comprising at least a portion of the quality of experience measurements included in the first report (R3-205360 page 2 figure, steps 5-6a, the RRC message from the UE may include QoE reports for the RAN, the TCE server, and the OAM (third report)).

Regarding claim 28, Chatterjee and R3-205360 disclose the method of claim 12, further comprising: receiving, from the UE, a second report in accordance with the second configuration, wherein a intended recipient of the second report is the quality of experience server; and relaying the second report to the quality of experience server (R3-205360 page 2 figure, steps 5-6a, RRC message (include config from OAM/CN and/or RAN added for local), and step 5, RRC message (include XML report and/or RAN readable report), and page 2, Section - 2. Reporting-, “UE provide the report data as two parts, one for RAN with RAN designed format, and one for TCE server”). 

Regarding claim 29, Chatterjee and R3-205360 disclose the limitations as set forth in claim 1, and Chatterjee further discloses an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Chatterjee figures 2-3, 8, and paragraphs 64-66). 

Regarding claim 30, Chatterjee and R3-205360 disclose the limitations as set forth in claim 12, and Chatterjee further discloses an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Chatterjee figures 2-3, 8, and paragraphs 64-66).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20130326551_A1_Chatterjee in view of non-patent literature (R3-205360, CATT, “Discussion on NR QoE solution architecture and interface impact”), (hereinafter, called " R3-205360"), and US_20220400370_A1_Yang.
Regarding claim 10, Chatterjee and R3-205360 disclose the method of claim 1, but do not disclose wherein the first report comprises a type of service provided to the UE via the base station and with which one or more quality of experience measurements are associated.
Yang discloses wherein the first report comprises a type of service provided to the UE via the base station and with which one or more quality of experience measurements are associated (Yang paragraph 29, “…The terminal device performs quality of experience measurement and collection on the first service based on the application layer measurement configuration, to obtain an application layer measurement report that includes the type of the first service and a value corresponding to the indicator of quality of experience of the first service. The terminal device sends the application layer measurement report to the first access network device”, and paragraph 112).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yang’s report includes the type of the first service and a value corresponding to the indicator of quality of experience of the first service in Chatterjee and R3-205360e’s system to improve user experience in response to a user using the first service (Yang paragraph 7). This method for improving the system of Chatterjee and R3-205360 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yang. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chatterjee, R3-205360 and Yang to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claims 4-9, 16-17, 19-27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471